               Case 1:21-mc-00276-RP Document 1 Filed 03/26/21 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 JOEL FIELD, Individually and For Others              Case No. ____________
 Similarly Situated,

 v.

 ENERGYFIRST ENGINEERING AND
 CONSULTING, LLC, PLANNING THRU
 COMPLETION, LLC, AND RUSCO
 OPERATING, LLC


                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 JOEL FIELD, Individually and For Others              Case No. 4:20-cv-575
 Similarly Situated,
                                                      JURY TRIAL DEMANDED
      Plaintiff,
                                                      COLLECTIVE ACTION PURSUANT
 v.                                                   TO 29 U.S.C. § 216(b)

 ANADARKO PETROLEUM
 CORPORATION

      Defendant.


         PLAINTIFF FIELD’S MOTION TO COMPEL SUBPOENA COMPLIANCE

          1.       Summary.

          Plaintiff Joel Field (Field) moves to compel documents responsive to a subpoena served on

EnergyFirst Engineering and Consulting, LLC (EnergyFirst), Planning Thru Completion, LLC (PTC),

and Rusco Operating, LLC (Rusco), relating to discovery in a certified Fair Labor Standards Act

collective action currently pending in the Southern District of Texas. See Field v. Anadarko Petroleum

Corp., No. 4:20-cv-00575 (S.D. Tex. 2020) (“the underlying matter”). Field alleges a collective defined

as: “All Completions Consultants, Drilling Consultants, and Project Managers employed by, or



                                                  1
             Case 1:21-mc-00276-RP Document 1 Filed 03/26/21 Page 2 of 11



working on behalf of, Anadarko who were classified as independent contractors and paid a day-rate

with no overtime at anytime during the past three years.” Id. at Doc. 48 (S.D. Tex. Oct. 15, 2020).

Field’s subpoena to EnergyFirst/PTC/Rusco is narrowly tailored to documents and information

necessary to comply with the Court’s Order granting conditional certification. See Exhibit 1, Subpoena

to Energy First; Exhibit 2, Subpoena to PTC; Exhibit 3, Subpoena to Rusco; see also Exhibit 4

(EnergyFirst Response), Exhibit 5 (PTC Response), Exhibit 6 (Rusco Response).

        The Anadarko Court has issued two Orders permitting Field’s discovery requests: First, its

Order granting conditional certification, which explicitly permitted discovery to third parties. See

Exhibit 7 (Order Granting Conditional Certification). Second, its Order denying third-party New

Tech’s motion to quash a document request identical to Request No. 1 to EnergyFirst, PTC, and

Rusco. See Exhibit 8 (Order Denying Motion to Quash in Part).

        EnergyFirst, PTC, and Rusco offer no valid objections under Rule 45 or 26. Nor did they seek

protection from the subpoena. They must be compelled to produce the information in compliance

with Field’s subpoena. This Court should also award Plaintiffs costs and fees associated with the

preparation of this motion.

        2.        Document Request and Objections at Issue.

        Field moves to compel EnergyFirst/PTC/Rusco’s response to the following document

request:

        1.       For all CLASS MEMBERS YOU paid a day rate and staffed to ANADARKO
        during the RLEVANT TIME PERIOD, produce in an electronic format (such as
        excel) the: (a) the names of the CLASS MEMBERS; (b) dates of employment of the
        CLASS MEMBERS; (c) each CLASS MEMBERS’ last known mailing address; and (d)
        each CLASS MEMBERS’ personal email addresses and personal telephone numbers.
        If electronic means are not available, produce all DOCUMENTS which provide this
        information.

See Exs. 1 – 3.

        EnergyFirst/PTC/Rusco have lodged the following identical objections:



                                                  2
            Case 1:21-mc-00276-RP Document 1 Filed 03/26/21 Page 3 of 11



       1. RUSCO objects to the definition of “ANADARKO” as including all “subsidiaries,
       and related entities,” as overbroad and disproportionate to the needs of this case—the
       only entity added as a defendant to this lawsuit is Anadarko Petroleum Corporation.

       2. RUSCO also objects that each of the Subpoena’s requests seeks information based
       on the putative class definition issued by this Court, and the Court authorized and
       defined the putative class using the analysis from Lusardi v. Xerox Corp. that the Fifth
       Circuit has now declared invalid in Swales v. KLLM Transport Services, LLC, No. 19-
       60847, ___ F.3d ___, 2021 WL 98229 (5th Cir. Jan. 12, 2021). The Fifth Circuit in
       Swales made clear that a more stringent standard must be EnergyFirst/PTC/Rusco to
       analyze whether any notice should go out to a broad group of potential participants in
       FLSA collective actions, rather than the lenient Lusardi standard that was employed in
       this case. Id. at *2 (a district court “must rigorously scrutinize the realm of ‘similarly
       situated’ workers, and must do so from the outset of the case, not after a lenient, step-
       one ‘conditional certification.’ Only then can the district court determine whether the
       requested opt-in notice will go to those who are actually similar to the named
       plaintiffs”). And the Fifth Circuit noted that, if a highly individualized inquiry into the
       circumstances of each potential participant is necessary, notice and collective
       treatment may not be proper at all. Id. at *8. Given this analysis in Swales and the Fifth
       Circuit’s invalidation of the standard the Court used in this case to certify a putative
       class, notice is not currently proper to any of the persons whose information might be
       responsive to the requests that Plaintiffs have issued to RUSCO or any other third
       parties.

       3. RUSCO objects to Request No. 1 as vague and ambiguous, as it requests
       information about all “CLASS MEMBERS YOU paid a day rate and staffed to
       ANADARKO during the RELEVANT TIME PERIOD,” without defining “day
       rate.” RUSCO did not pay a “day rate,” as the term is commonly understood, to any
       class members as defined by the Court’s order. RUSCO further objects that CLASS
       MEMBERS are defined by the Court as those to whom a day rate and no overtime
       was allegedly paid, so to the extent this Request seeks information about all persons
       who were simply allegedly paid a day rate, it goes beyond the scope of what the Court
       has classified as a CLASS MEMBER and is overbroad, disproportionate to the needs
       of this litigation, and irrelevant. Finally, RUSCO objects to providing information
       about any persons who entered into arbitration agreements that cover Anadarko and
       this dispute, such that they could not participate in this lawsuit or serve as members
       of the putative class. See Swales, 2021 WL 98229, at *6 (holding that workers who
       entered into arbitration agreements that cover the dispute and that would prevent
       workers from participating in a collective action against the Defendant shall not receive
       notice (citing JPMorgan Chase & Company, 916 F.3d 494, 504 (5th Cir. 2019))).

See Exs. 4–6.

       3.       Field’s Subpoena is Proper and Seeks Relevant Information.

       Under Federal Rule of Civil Procedure 45, a party may serve a subpoena duces tecum

commanding a nonparty to “produce designated documents, electronically stored information, or


                                                   3
           Case 1:21-mc-00276-RP Document 1 Filed 03/26/21 Page 4 of 11



tangible things in [the nonparty’s] possession, custody, or control . . ..” FED. R. CIV. P. 45(a)(1)(A)(iii).

Rule 45 further allows the issuing Court, when transfer is agreed upon by the Parties as it is here, to

hold in contempt a person who, having been served, fails without adequate excuse to obey the

subpoena. See FED. R. CIV. P. 45(e). Thus, when a non-party fails to respond or cooperate with a

subpoena, a motion to compel and contempt hearing are the available remedies. FED. R. CIV. P.

45(d)(2)(B)(i).

        The Court has broad discretion in resolving disputes over motions to compel discovery of

documents. Imperial Ethiopian Gov't v. Baruch-Foster Corp., 535 F.2d 334, 337 n.8 (5th Cir. 1976). Rule

26(b)(1) permits parties to “obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case, considering the importance of the

issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expenses of the proposed discovery outweighs its likely benefits.” FED. R. CIV.

P. 26(b)(1).

        “Relevancy is broadly construed, and a request for discovery should be considered relevant if

there is ‘any possibility’ that the information sought may be relevant to the claim or defense of any

party.” DAC Surgical Partners P.A. v. United Healthcare Services, Inc., No. 4:11-cv-1355, 2014 WL 585750,

at *3 (S.D. Tex. Feb. 14, 2014) (quoting Merrill v. Waffle House, Inc., 227 F.R.D. 467, 470 (N.D. Tex.

2005)). In assessing the relevancy and proportionality of requested discovery, the Court considers “the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative access

to relevant information, the parties’ resources, the importance of the discovery in resolving the issues,

and whether the burden or expense of the proposed discovery outweighs its likely benefit.” See Kilmon

v. Saulsbury Industries, Inc., No. MO:17-CV-99, 2018 WL 5800757, at *1 (W.D. Tex. Feb. 28, 2018)

(Counts, J.) (quoting FED. R. CIV. P. 26(b)(1)).



                                                     4
             Case 1:21-mc-00276-RP Document 1 Filed 03/26/21 Page 5 of 11



        Where a subpoenaed non-party seeks to resist production, a non-party’s “objections to

discovery requests in a subpoena are subject to the same prohibition” as objections to discovery

requests between parties to a litigation. See Am. Fed’n of Musicians of the United States & Canada v. Skodam

Films, LLC, 313 F.R.D. 39, 46 (N.D. Tex. 2015). “This means that a non-party is subject to the

requirements that an objection to a document request must, for each item or category, state with

specificity the grounds for objecting to the request, including the reasons, and must state whether any

responsive materials are being withheld on the basis of that objection.” MetroPCS v. Thomas, 327 F.R.D.

600, 607 (N.D. Tex. 2018).

        4.      EnergyFirst/PTC/Rusco’s Objections to Field’s Subpoena Should be
                Overruled.

        Conditional certification has been decided in this action. Doc. 48 (Ex. 7); Doc. 50. The method

of notice has been agreed upon by the parties, Doc. 54, and approved by the Court. Doc. 56.

        EnergyFirst/PTC/Rusco contends it should not have to fully comply with the subpoena

because it believes the Court erred in granting conditional certification and notice. But

EnergyFirst/PTC/Rusco is not a party to this action. It has no standing to challenge this Court’s

orders defining the scope of the conditionally certified class and who should receive notice. This

argument belonged to Anadarko alone.

        EnergyFirst/PTC/Rusco raise improper objections based on purported arbitration

agreements between the putative class members and EnergyFirst/PTC/Rusco. In re JPMorgan Chase

& Co., 916 F.3d 494 (5th Cir. 2019) found that “an employer that seeks to avoid a collective action,

as to a particular employee, has the burden to show by a preponderance of the evidence, the

existence of a valid arbitration agreement for that employee.” Id. at 502-03 (emphasis added). “But if

the employer fails to establish the existence of a valid arbitration agreement as to an employee, that

employee would receive the same notice as others.” Id. Anadarko offered proof of arbitration

agreements between itself and two opt-ins. Doc. 16; Doc. 16-4. It did not carry its burden to show


                                                     5
             Case 1:21-mc-00276-RP Document 1 Filed 03/26/21 Page 6 of 11



that any worker staffed through EnergyFirst/PTC/Rusco had a valid arbitration agreement or that

any such agreement covered a third-party like Anadarko or was otherwise applicable here. Id. Under

the holding of JPMorgan, these workers are entitled to notice. JPMorgan does not provide an avenue

for EnergyFirst/PTC/Rusco to challenge either the order granting conditional certification or the

definition of those who should receive notice.

        “JP Morgan held that a district court abuses its discretion when it ordered notice to 35,000

employees of the defendant who were not in fact ‘potential participants’ in the lawsuit because those

employees had signed valid and enforceable arbitration agreements with the defendant. JP Morgan

does not stand for the proposition that employees of a defendant cannot be sent notice because those

employees may have an arbitration agreement with a third party that precludes them suing that third

party.” Flynn v. Sanchez Oil & Gas Corp., No. SA-19-CV-00867-JKP, 2020 WL 963892, at *3 (W.D.

Tex. Feb. 27, 2020), adopted, 2020 WL 1695689 (W.D. Tex. Apr. 7, 2020). Nothing in JP Morgan

suggests that a non-party has a right to collaterally attack a court's order granting conditional

certification and notice. EnergyFirst/PTC/Rusco’s refusal to produce information based upon its

(unsupported) statement that some workers have arbitration agreements is immaterial. The Court has

ordered that these workers should receive notice and EnergyFirst/PTC/Rusco is sole possession of

the information necessary for that to occur. It may not refuse to comply because it disapproves of

Anadarko’s efforts in opposing conditional certification or thinks this Court got it wrong.

        5.       Other courts have required third parties to respond to similar subpoenas.

        Courts routinely require third-party vendors to comply with subpoenas seeking identifying

information about putative class members staffed by them to the defendant employer in FLSA

collective actions like this even prior to conditional certification. See, e.g., Parrish v. Premier Directional

Drilling, L.P., Civ. No. SA-16-CA-00417-DAE, 2017 WL 8774230, at *9 (W.D. Tex. Mar. 1, 2017)

(denying motion to quash third-party subpoena seeking information concerning putative class



                                                      6
             Case 1:21-mc-00276-RP Document 1 Filed 03/26/21 Page 7 of 11



members’ working relationship with third-party vendor); Hennigar v. Applied Consultants, Inc., No. 3:21-

MC-0004-S-BT, Dkt. 22 (N.D. Tex. Mar. 15, 2021) (Exhibit 9); Miller v. The Steam Generating Team,

LLC, No. 2:20-mc-00234-RJC, 2020 WL 1821698, at * (W.D. Pa. Apr. 10, 2020) (granting employee’s

motion to compel compliance with third-party subpoena seeking identifying information about the

putative class finding such identifying information “has consistently been compelled by district courts

[even] prior to conditional certification.”); Romero v. Smith Mgmt. and Consulting, LLC, Civ. A. No. 19-

mc-91493-PBS, Doc. 28, at *4-5, 7-9 (D. Mass. Mar. 4, 2020) (granting employee’s motion to enforce

compliance with third-party subpoena and compelling third-party vendor to provide information for

the putative class members it staffed to the defendant employer) (Exhibit 10); Hall v. Dominion Energy,

Inc., No. 318-cv-321, Doc. 78 (E.D. Va. Apr. 26, 2019) (granting employee’s motion to enforce third-

party subpoena and compelling identifying class information for workers staffed by third-party vendor

to the defendant employer) (Exhibit 11).

        6.      Swales does not alter EnergyFirst’s, PTC’s, and Rusco’s burden to respond to
                a subpoena.

        The subpoena recipients object to the recent opinion from the Fifth Circuit, Swales v. KLLM

Transp. Servs., L.L.C., No. 19-60847, 2021 WL 98229 (5th Cir. Jan. 12, 2021) to justify its refusal to

comply with a subpoena. Specifically, the subpoena recipients contend that Swales holds that this Court

should not allow conditional certification or notice to putative class members based on the

certification process that this Court used under the now-rejected Lusardi standard. But the subpoena

recipients point to nothing in Swales that allows a nonparty to challenge the Court’s conditional

certification order. The Court issued orders granting conditional certification, approving the joint

proposed notice, and ordering Anadarko to subpoena the subpoena recipients. Exs. 7, 8. The

information Plaintiffs seeks through the subpoena is relevant under Rule 26 and appropriate under

Rule 45. The subpoena recipients may not overturn these orders because it doesn’t want its workers

to receive notice of this lawsuit.


                                                   7
           Case 1:21-mc-00276-RP Document 1 Filed 03/26/21 Page 8 of 11



        Undeterred, the subpoena recipients argue that this action may not be appropriate for

collective treatment. Again, the subpoena recipients may not challenge this Court’s order granting

conditional certification nor ultimately move to decertify a class. They have no basis to withhold

information it otherwise would provide if it agreed with the Court’s decision.

        Nothing in Swales provides EnergyFirst/PTC/Rusco authority to seek reconsideration of the

Court’s orders or withhold contact information based on an alleged arbitration agreement. As the

Swales opinion notes, the Fifth Circuit “held [in JPMorgan] that it was improper to refuse to consider

evidence about arbitration agreements before sending notice because notice can only go to ‘potential

participants.’” Swales, 2021 WL 98229, at *6 (emphasis added). These workers staffed through

EnergyFirst are potential participants and nothing offered by Anadarko established, by a

preponderance of the evidence, that any of them had a valid arbitration agreement that prevented

them from joining this action. Notice is therefore proper to each of them.

        Even if the Court decides to reconsider its Orders on conditional certification, the information

from EnergyFirst/PTC/Rusco is still relevant. In fact, even more so. Swales held that “a district court

should identify, at the outset of the case, what facts and legal considerations will be material to

determining whether a group of ‘employees’ is ‘similarly situated.’ And then it should authorize

preliminary discovery accordingly. The amount of discovery necessary to make that determination will

vary case by case, but the initial determination must be made, and as early as possible.” Swales, 2021

WL 98229, at *7. The Court would undertake an inquiry about the workers similarly situated to

Hutchins, including those staffed by EnergyFirst/PTC/Rusco to provide work for Anadarko on the

drill sites. It is important for Anadarko to have a complete list of those personnel who are potential

participants and their dates of employment. Swales does not, as EnergyFirst/PTC/Rusco suggests,

indicate that conditional certification is inappropriate or impossible here. It requires courts to consider

whether sufficient material legal or factual similarities among the proposed class exist and whether



                                                    8
            Case 1:21-mc-00276-RP Document 1 Filed 03/26/21 Page 9 of 11



these similarities have the potential to advance the claims, collectively, to some resolution. The

information held by EnergyFirst/PTC/Rusco is relevant and discoverable to this analysis.

       7.      EnergyFirst/PTC/Rusco’s decision to withhold information warrants costs
               and fees.

       The Court’s order conditionally certified a class of “All Completions Consultants, Drilling

Consultants, and Project Managers employed by, or working on behalf of, Anadarko who were

classified as independent contractors and paid a day-rate with no overtime at anytime during the past

three years.” Ex. 7. EnergyFirst/PTC/Rusco are withholding all responsive contact information.

There is no sufficient basis for EnergyFirst/PTC/Rusco to improperly withhold relevant production

in defiance of the Court’s order.

       Nothing in the Court’s order excludes those workers who had or potentially had arbitration

agreements with EnergyFirst/PTC/Rusco, nor should the class definition be read (or redefined) to

exclude workers who performed the job duties listed under a different title. Instead of complying with

the subpoena, EnergyFirst/PTC/Rusco has dragged out the conferral process and caused substantial

delay. Plaintiffs originally subpoenaed EnergyFirst/PTC/Rusco’s parent company, RigUp, Inc., for

responsive documents. See Exhibit 12 (RigUp’s Objections and Responses to Subpoena). During

subsequent conferrals, RigUp’s counsel never clarified that related entities EnergyFirst, PTC, and

Rusco were technically the appropriate third parties to subpoena, and instead simply stated that

“RigUp is not in possession of any information responsive to the subpoena.” See Exhibit 13 (Dec. 4,

2020 Correspondence). Plaintiffs then served the subpoena to EnergyFirst. Ex. 1; Ex. 4. Despite the

Court expressly permitting third party discovery, EnergyFirst/PTC/Rusco’s counsel were not

convinced that Anadarko was not in possession of responsive information. Plaintiffs were forced to

confer again, this time with Anadarko included, creating more delay. See Exhibit 14 (Jan. 20, 2021

Correspondence); Exhibit 15 (Feb. 1, 2021 Correspondence). Only after this conversation was

EnergyFirst/PTC/Rusco willing to confer on the merits of its own objections, and on February 10,


                                                  9
             Case 1:21-mc-00276-RP Document 1 Filed 03/26/21 Page 10 of 11



2021 they confirmed they never intended to comply. See Exhibit 16 (Feb. 10, 2021 Correspondence);

Exhibit 17 (Feb. 12, 2021 Correspondence).

        8.       Conclusion.

        For these reasons, Plaintiffs ask the Court to order EnergyFirst, PTC, Rusco to respond to

Field’s subpoena request No. 1 and grant Field all other just relief.

                                                        Respectfully submitted,

                                                        JOSEPHSON DUNLAP LLP

                                                        By: /s/ Michael A. Josephson
                                                             Michael A. Josephson
                                                             Texas Bar No. 24014780
                                                             Andrew W. Dunlap
                                                             Texas Bar No. 24078444
                                                             Carl A. Fitz
                                                             Texas Bar No. 24105863
                                                        JOSEPHSON DUNLAP LLP
                                                        11 Greenway Plaza, Suite 3050
                                                        Houston, Texas 77046
                                                        Tel: (713) 352-1100
                                                        Fax: (713) 352-3300
                                                        mjosephson@mybackwages.com
                                                        adunlap@mybackwages.com
                                                        cfitz@mybackwages.com

                                                        Richard J. (Rex) Burch
                                                        Texas Bar No. 24001807
                                                        BRUCKNER BURCH PLLC
                                                        11 Greenway Plaza, Suite 3025
                                                        Houston, Texas 77046
                                                        Tel: (713) 877-8788
                                                        Fax: (713) 877-8065
                                                        rburch@brucknerburch.com

                                                        ATTORNEYS FOR PLAINTIFFS




                                                   10
          Case 1:21-mc-00276-RP Document 1 Filed 03/26/21 Page 11 of 11




                                      CERTIFICATE OF SERVICE

        On March 26, 2021, I served a copy of this document on all registered parties and/or their counsel
of record via the Court’s CM/ECF system in accordance with the Federal Rules of Civil Procedure.

                                                /s/Michael A. Josephson
                                                Michael A. Josephson


                                   CERTIFICATE OF CONFERENCE

        Counsel for Plaintiff conferred with Counsel for EnergyFirst, PTC, and Rusco regarding the relief
requested herein. EnergyFirst, PTC, and Rusco are opposed.

                                                /s/Carl A. Fitz
                                                Carl A. Fitz




                                                   11
